              Case 2:20-cv-01071-TSZ Document 73 Filed 06/14/21 Page 1 of 1




 1

 2                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 3                                    AT SEATTLE

 4        NICHOLAS STERLING LITTLE,
 5                               Petitioner,
                                                           C20-1071 TSZ
 6             v.
                                                           MINUTE ORDER
 7        RONALD HAYNES,

 8                               Respondent.

 9
          The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
10
          (1)    Petitioner’s motion for a certificate of appealability, docket no. 67, is
11 DENIED without prejudice as premature. See Serine v. Peterson, 989 F.2d 371, 372–73
   (9th Cir. 1993) (dismissing the appeal as premature, concluding “there is no question that
12 the magistrate judge’s order was not a final judgment”).

13           (2)    Petitioner’s motion for sanctions and attorneys’ fees, docket no. 68, is
     DENIED with prejudice. Petitioner seeks sanctions and fees against Respondent
14   because, after Petitioner reviewed the documents that Respondent filed with the Ninth
     Circuit Court of Appeals, he “found substantial state documents missing” from the state
15   court record that was filed with this Court. Motion for Sanctions (docket no. 68 at 2).
     Petitioner, however, has failed to identify which documents were “missing” from the state
16   court record; and, as Judge Peterson has already concluded, “Respondent’s submission of
     the state court record complied with the requirements of Rule 5 of the Rules Governing
17   Section 2254 Cases.” Order (docket no. 58 at 5).

18          (3)      The Clerk is directed to send a copy of this Minute Order to pro se
     Petitioner, all counsel of record, and Judge Peterson.
19
            Dated this 14th day of June, 2021.
20
                                                       William M. McCool
21
                                                       Clerk
22
                                                       s/Gail Glass
                                                       Deputy Clerk
23

     MINUTE ORDER - 1
